EXAMINER’S AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.

Claim Rejections - 35 USC § 112
The previous rejections under § 112 are withdrawn in view of applicant’s claim amendments detailed below.

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Michael Musella on 11/05/2021.  The application has been amended as follows: 



Amend Claim 1 to recite the following:

1. (Currently Amended) An electroluminescent display panel, comprising,
a base substrate,
a pixel defining layer on the base substrate;
pixel structures formed by partitions of the pixel defining layer on the base substrate;
an encapsulating layer provided on the pixel structures; 
wherein the pixel structures are arranged in an array, each pixel structure comprises a plurality of sub-pixels arranged in an array, the pixel structure array has a first direction and a second direction intersected with each other, an edge of each of the sub-pixels comprises a first portion which gradually extends away from a straight line along which the first direction extends in, and an extending direction of the first portion does not coincide with the second direction;
wherein each sub-pixel corresponds to an opening region of the pixel defining layer, the encapsulating layer comprises an organic insulating layer, at least part of the organic insulating layer is filled in the opening regions, and the organic insulating layer covers an upper surface of the pixel defining layer away from the base substrate and at least two adjacent opening regions of the pixel defining layer; and 
wherein each pixel structure further comprises an organic functional layer having a thickness less than a thickness of the organic insulating layer on the organic functional layer, a cross-section of  at least one of the sub-pixels in a plane defined by the first direction and the second direction has an entirely curved shape, and at least two opposite edges of the cross-section of the at least one of the sub-pixels along the extending direction of the first portion are roughly parallel to each other.


Amend Claim 12 to recite the following:

12. (Currently Amended) A display device, comprising an electroluminescent display panel, wherein the electroluminescent display panel comprises,
a base substrate,
a pixel defining layer on the base substrate;
pixel structures formed by partitions of the pixel defining layer on the base substrate;
an encapsulating layer provided on the pixel structures; 
wherein the pixel structures are arranged in an array, each pixel structure comprises a plurality of sub-pixels arranged in an array, the pixel structure array has a first direction and a second direction intersected with each other, an edge of each of the sub-pixels comprises a first portion which gradually extends away from a straight line along which the first direction extends in, and an extending direction of the first portion does not coincide with the second direction;
wherein each sub-pixel corresponds to an opening region of the pixel defining layer, the encapsulating layer comprises an organic insulating layer, at least part of the organic insulating layer is filled in the opening regions, and the organic insulating layer covers an upper surface of the pixel defining layer away from the base substrate and at least two adjacent opening regions of the pixel defining layer; and 
wherein each pixel structure further comprises an organic functional layer having a thickness less than a thickness of the organic insulating layer on the organic functional layer, a cross-section of at least one of the sub-pixels in a plane defined by the first direction and the second direction has an entirely curved shape, and at least two opposite edges of the cross-section of the at least one of the sub-pixels along the extending direction of the first portion are roughly parallel to each other.


Amend Claim 13 to recite the following:

13. (Currently Amended) A manufacturing method of an electroluminescent display panel, comprising,
providing a base substrate;
forming a pixel defining layer with a plurality of opening regions on the base substrate; forming organic light-emitting-diode (OLED) pixel structures in the opening regions on the base substrate;
forming an encapsulating layer covering the pixel structures;
wherein the pixel structures are arranged in an array, each of the pixel structures comprises a plurality of sub-pixels arranged in an array, the array of pixel structures has a first direction and a second direction intersected with each other, an edge of each of the sub-pixels comprises a first portion which gradually extends away from a straight line along which the first direction extends in, and an extending direction of the first portion does not coincide with the second direction;
wherein each sub-pixel corresponds to an opening region of the pixel defining layer, the encapsulating layer comprises an organic insulating layer, at least part of the organic insulating layer is filled in the opening regions, and the organic insulating layer covers an upper surface of the pixel defining layer away from the base substrate and at least two adjacent opening regions of the pixel defining layer; and 
wherein each pixel structure further comprises an organic functional layer having a thickness less than a thickness of the organic insulating layer on the organic functional layer,  a cross-section of at least one of the sub-pixels in a plane defined by the first direction and the second direction has an entirely curved shape, and at least two opposite edges of the cross-section of the at least one of the sub-pixels along the extending direction of the first portion are roughly parallel to each other.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1, 6-7, 9, 12-18, & 21-29 are allowed because the prior art of record neither anticipates nor renders obvious the combined limitations of amended independent Claims 1, 12, & 13, as detailed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892